DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5, and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 6-7, 9-13, and 15, which require all of the limitations of an allowable claim, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Pereria on 5/19/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A magnetocaloric material having a chemical composition according to 
				(MnxFe1-x)2+uPySivNzBw		(I),
	wherein:
	-0.1 ≤ u ≤ 0.1;
	0.2 ≤ x ≤ 0.8;
	0.3 ≤ y ≤ 0.75;
	0.25 ≤ v ≤ 0.7;
	0 ≤ w ≤ 0.1;
	0.001 ≤ z ≤ 0.1;
	y + v + w ≤ 1; and 
	y + v + z + w ≥ 1.

	Claim 2. (Currently Amended) The magnetocaloric material according to claim 1, wherein:
	the magnetocaloric material exhibits a hexagonal Fe2P crystalline structure 
	nitrogen atoms occupy crystal sites, interstitial sites of said crystal lattice, or both; and 
	boron atoms, if present, occupy crystal sites of said crystal lattice, interstitial sites of said crystal lattice, or both according to the hexagonal Fe2P crystalline 

Claim 4. (Currently Amended) The magnetocaloric material according to claim 1, wherein the magnetocaloric material has a chemical composition according to 
				(MnxFe1-x)2+uPySivNzBw		(I),
wherein:
	-0.05 ≤ u ≤ 0.05;
	0.3 ≤ x ≤ 0.7;
	0.4 ≤ y ≤ 0.7;
	0.3 ≤ v ≤ 0.6;
	0.04 ≤ w ≤ 0.08;
	0.005 ≤ z ≤ 0.07;
	y + v + w ≤ 1; and 
	y + v + z + w ≥ 1.

Claim 5. (Currently Amended) The magnetocaloric material according to claim 1, wherein: 
the magnetocaloric material has a chemical composition according to 
				(MnxFe1-x)2+uPySivNz		(II),
	wherein:
	-0.1 ≤ u ≤ 0.1;
	0.2 ≤ x ≤ 0.8;
	0.3 ≤ y ≤ 0.75;
	0.25 ≤ v ≤ 0.7;
	y + v ≤ 1;
	y + v + z  ≥ 1; and
0.001 ≤ z ≤ 0.1.

Claim 6. (Currently Amended) The magnetocaloric material according to claim 1, wherein: the magnetocaloric material has a chemical composition according to 
xFe1-x)2+uPySi1-yNz		(III),
	wherein:
	-0.1 ≤ u ≤ 0.1;
	0.2 ≤ x ≤ 0.8;
	0.3 ≤ y ≤ 0.75; and
	0.001 ≤ z ≤ 0.1.

Claim 7. (Currently Amended) The magnetocaloric material according to claim 1, wherein: 
				(MnxFe1-x)2+uPySi1-y-zNz		(IV),
	wherein:
	-0.1 ≤ u ≤ 0.1;
	0.2 ≤ x ≤ 0.8;
	0.3 ≤ y ≤ 0.75; and
	0.001 ≤ z ≤ 0.1

	Claim 9. (Currently amended) A process for producing the magnetocaloric material according to claim 1, the process comprising: (a) reacting a mixture of precursors in 
(c) heat treating the solid reaction product or the shaped solid reaction product to obtain a heat treated product;
(d) cooling the heat treated product to obtain a cooled product; and

wherein:
the mixture of precursors comprises atoms of 
a stoichiometric ratio of total amounts of the atoms of the elements corresponds to a stoichiometric ratio of the atoms of the elements in the magnetocaloric material.

Claim 10. (Currently Amended) The process according to claim 9, wherein the mixture of precursors further comprises at least one selected from the group consisting of elemental manganese, elemental iron, elemental silicon, elemental phosphorus, elemental boron, a nitride of iron, a boride of iron, a boride of manganese, a phosphide of iron, a phosphide of manganese, ammonia gas, and nitrogen gas.

Claim 11. (Currently Amended) The process according to claim 9, wherein the reacting of the mixture of precursors comprises reacting the mixture of precursors in powder form is obtained.

Claim 12. (Currently Amended) The process according to claim 9, wherein the reacting of the mixture of precursors comprises reacting the mixture of precursors in , or atomization.

Claim 15. (Currently Amended) A device, comprising the magnetocaloric material of claim 1, wherein the device is selected from the group consisting of a cooling system, a heat exchanger, a heat pump, a thermomagnetic generator, and a thermomagnetic switch.

Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or adequately suggest the magnetocaloric material as claimed. In particular, the closest prior art, Degen (US 2011/0037342), teaches a thermomagnetic (i.e., magnetocaloric) material having a composition according to the general formula (I) (AyBy-1)2+δCwDxEz, wherein A is Mn or Co, B is Fe, Cr, or Ni, C, D, and E are selected from P, B, Se, Ge, Ga, Si, Sn, N, as and Sb, wherein at least two of C, D, and E are different and at least one of C, D, and E is Ge or Si, δ is a number in a range from -0.1 to 0.1, and w, x, y, z are numbers in a range from 0 to 1, where w+x+z=1 (Abstract, [0002], [0011]-[0017]). 
Although the composition of Degen broadly overlaps with that of the instant claim 1, the composition of Degen encompasses a broad array of possible compositions, analogous to a genus to the claimed species, as argued by Applicant in pp. 1-3 of Applicant Arugments/Remarks filed 2/23/2021. There is no special direction or instruction in Degen that would direct one of ordinary skill in the art to have chosen Mn, Fe, P, Si, N, and B and in the proportions as recited in claim 1. For example, none of the examples of Degen contain the elements Si and N (see Tables 1-2). Instead, Degen seems to encourage one of ordinary skill in the art to include Mn, Fe, P, and Ge (see Tables 1-2). It thus seems unlikely that one of ordinary skill in the art would arrive at the claimed inventive magnetocaloric material from following the disclosure of Degen, absent the benefit of Applicant’s disclosure. For these reasons, claim 1 is distinct over the teachings of the prior art. Claims 2-13 and 15 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.